—In an action, inter alia, to recover damages for breach of a lease for commercial property, the defendant appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated February 11, 1998, which granted the plaintiffs motion for summary judgment for damages in the sum of $907,082.44 representing rent, real estate taxes, penalties, interest, late charges, and reasonable attorney fees.
Ordered that the appeal is dismissed, with costs to the respondent, as that order was superseded by an order dated August 21, 1998, made upon reargument (see, Ryan Mgt. Corp. v Cataffo, 262 AD2d 628 [decided herewith]). Bracken, J. P., Ritter, Altman and Friedmann, JJ., concur.